         Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 NATIONAL ASSOCIATION OF POSTAL
 SUPERVISORS,
      Plaintiff,
 v.                                                   Case No. 1:19-cv-2236 (RCL)

 UNITED STATES POSTAL SERVICE,
      Defendant.

                 DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION
                      TO DEFENDANT’S MOTION TO DISMISS

                                           Introduction

       The Complaint of the National Association of Postal Supervisors (“NAPS”) fails to state

a claim for which relief may be granted. It alleges claims that amount merely to disagreements

about Postal Service policies on pay, without citing any statutory authority granting it the right to

bring such an action against the Postal Service.

       In its opposition to the motion to dismiss, NAPS appears to concede that no statute gives

it the right to seek legal review of those policy disagreements. It attempts to correct this defect by

arguing it is entitled to non-statutory review of the Postal Service’s actions. Non-statutory review

is an extremely narrow cause of action that is comparable to mandamus review and only

appropriate when an agency’s actions are ultra vires and violate a clear, unambiguous and

discrete statutory duty. Nothing in the Complaint alleges such a violation. Rather, as discussed

below, Plaintiffs essentially seek an order compelling the Postal Service to comply with broad

statutory guidelines that are committed to agency discretion, for which relief is unavailable. See

Norton v. South Utah Wilderness Alliance, 542 U.S. 55, 61, 64 (2004).

       Recognizing the weakness of its claim, NAPS’s opposition memorandum makes new

arguments that the Postal Service failed to act in good faith by failing to consider necessary
         Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 2 of 17



statutory factors and not considering the recommendations made by NAPS. These new claims

are speculative and conclusory and do not show any ultra vires acts of the Postal Service.

       NAPS also reiterates its arguments that the Postal Service violated the Postal

Reorganization Act (“PRA”) by failing to consult with it regarding the Postal Service’s salary

decisions for all Executive Administrative Schedule (“EAS”) employees, including

non-supervisors and postmasters. NAPS’s reading of the PRA is incorrect, overly expansive, and

would frustrate Congress’s intent. Even if its interpretation were marginally plausible, the Postal

Service’s actions would certainly not be so clearly incorrect as to be ultra vires.

       The Postal Service’s argument is bolstered by the fact that the National Labor Relations

Act (“NLRA”) prohibits NAPS from representing line employees that are, or may be,

represented for collective bargaining by a union after showing a majority of the line employees

want such representation. In its opposition, NAPS argues that this should not matter, because the

PRA preempts the NLRA when they conflict. That argument fails, however, as the two statutes

may be read in harmony with one another – both prohibit NAPS from representing anyone other

than supervisors. Moreover, NAPS’s argument ignores the traditional statutory canons of

construction, which explain that repeals by implication are disfavored. As such, the Court should

accept the Postal Service’s more plausible construction of the PRA, rather than NAPS’s, which

strains to create a conflict where none exists.

                                             Argument

            NAPS has failed to state a claim for relief under non-statutory review

       In its opposition, NAPS appears to concede that it does not have a statutory cause of

action against the Postal Service, but claims that it is entitled to relief under the doctrine of non-

statutory review. (Opp. at 9, 14) Non-statutory review is a very limited form of review designed



                                                   2
         Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 3 of 17



to curtail agencies or officials whose actions are ultra vires. (ECF No. 11, Def. Mem. at 13-15)

The allegations made by NAPS do not allege ultra vires actions, and, therefore, do not state a

claim for non-statutory relief. Indeed, the counts of the Complaint that challenge the Postal

Service’s decisionmaking with respect to the challenged pay package focus on alleged failures to

act by the Postal Service with respect to matters within the Postal Service’s discretion under the

PRA, not on affirmative conduct by the Postal Service allegedly outside the bounds of that

statute. (Id. at 4-5)

        Non-statutory review is very deferential and “is intended to be of extremely limited

scope.” See Trudeau v. FTC, 456 F.3d 178, 190 (D.C. Cir. 2006). In order to state a claim for

non-statutory review, a plaintiff must identify a “‘clear and mandatory’ obligation in a specific

statute or regulation.” See International Ass’n of Machinists & Aero. Workers v. Griffin, 590 F.

Supp. 2d 171, 177 (D.D.C. 2008) (quoting Pennsylvania Mun. Auth. Ass’n v. Johnson, 2005 U.S.

App. LEXIS 10455 at *5 (D.C. Cir. Jun. 3, 2005) (per curiam)). In order to violate a “clear and

mandatory” obligation, the statute or regulation must be subject to only one reasonable

interpretation. 1 In order to prevail, Plaintiff must not only show that the Postal Service is wrong,

but that the statute was clear and unambiguous at the time the Postal Service made its decision.

        The D.C. Circuit applied non-statutory review to Postal Service salary decisions once

before, in 1979. National Ass’n of Postal Supervisors v. United States Postal Service, 602 F.2d



1 See Nat'l Air Traffic Controllers Ass'n AFL-CIO v. Fed. Serv. Impasses Panel, 437 F.3d 1256,
1264, (D.C. Cir. 2006) (cannot conclude an agency violated a “specific and unambiguous statutory
directive” when both sides “have raised compelling arguments” about the statute’s interpretation);
Griffin 590 F. Supp. 2d at 178 (“The D.C. Circuit has repeatedly held that non-statutory review
must be based on a statute or regulation that is subject to only one reasonable interpretation”);
Detroit International Bridge Co. v. Government of Can., 133 F. Supp. 3d 70, 106-07 (D.D.C. 2015)
(holding that, because both parties have “reasonable but contrary” interpretations of the statute, it
cannot be said to be “clear and mandatory”).


                                                  3
         Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 4 of 17



420 (D.C. Cir 1979). Though this older case did not use the modern “clear and mandatory”

language, its test was ultimately equivalent, applying the standard for mandamus review. Id. at

432 (“the scope of review in this case and the resulting judicial task mimic that appropriate in

mandamus actions”). 2 The Circuit reversed a district court decision holding that the Postal

Service was not maintaining an adequate differential between employees and supervisors. Id. It

explained that, while the Postal Service was obligated to comply with the differential

requirement, this only means that it must consider it, along with other statutory factors, including

its overall responsibility to provide “prompt, reliable, and efficient” postal services. Id. at 435.

The court therefore held that, while a court could “compel the Postal Service to consider and

fulfill the differential requirement” it could not “substitute its own judgement of what is adequate

and reasonable for that of the Postal Service.” Id. It further explained that, if NAPS believed the

Postal Service’s differential was unreasonable, its recourse was to go to the legislature. Id.

       NAPS’s opposition argues that the appropriate standard is the “reasoned decision-

making” standard employed by the APA, a position predicated on district court cases from 2012

and 2015. (Opp. at 15) The first of those district court decisions, Reese Brothers, argued that

non-statutory review allowed courts to review an agency’s decision-making process, based on a

1970 case, and ignoring modern non-statutory review cases. Reese Brothers v. United States

Postal Service, 905 F. Supp. 2d 223, 254 (D.D.C. 2012). Indeed, the court in Reese Brothers




2 Another Postal Service case questioned whether Chevron was a more appropriate analogy than
mandamus, but declined to decide the issue, noting that “[t]hese questions are abstractly
interesting, but ultimately unimportant in the resolution of this matter.” Aid Ass'n for Lutherans
v. United States Postal Service, 355 U.S. App. D.C. 221, 229, 321 F.3d 1166, 1174 (2003). The
court explained that either test would produce the same result in that case, as the question was
whether “the regulation defies the plain language of a statute, or [whether] the agency’s
construction was utterly unreasonable.” Id.


                                                   4
         Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 5 of 17



confusingly characterized this test as “far less intrusive than is required under the APA[,]” id.,

despite the fact that the “reasoned decision-making” standard is the applicable standard under the

APA. See Sears, Roebuck & Co. v. United States Postal Service, 844 F.3d 260, 265 (D.C. Cir.

2016) (“the ‘reasoned decision-making’ standard . . . is the paradigm of APA review”). 3

       Plaintiff’s position, however, fails to account for the D.C. Circuit’s more recent

articulation of the standard for ultra vires review and the Circuit’s corresponding recognition that

a “reasoned decision-making” standard cannot be “squared with the seemingly more limited

scope of review outlined in . . . [Mittleman v. Postal Regulatory Comm’n, 757 F.3d 300 (D.C.

Cir. 2014)].” Sears, Roebuck & Co., 844 F.3d at 265. 4 After discussing prior decisions, the

Sears court confirmed that the standard is that stated in Mittleman, namely, whether the Postal

Service has “‘exceeded its statutory authority.’” Id.; see also Eagle Trust Fund v. U.S. Postal

Serv., 365 F. Supp. 3d 57, 67 (D.D.C. 2019) (dismissing complaint against the Postal Service

based on the failure to plausibly plead facts that could meet the Mittleman standard).

       Thus, however the standard for non-statutory review may have been articulated in the

past, the standard as currently understood by the D.C. Circuit compels this Court to focus solely

on whether Plaintiff has plausibly alleged that the Postal Service has exceeded a clear, discrete

and unambiguous statutory directive. See Mittleman, 757 F.3d at 307. Because the applicable

standard for non-statutory review is limited to whether the Postal Service has acted ultra vires,




3 The second case adopted Reese Brothers’ holding without substantial new analysis. S. Cal.
Edison v. U.S. Postal Serv., 134 F. Supp. 3d 311, 320 (D.D.C. 2015).
4
  The Court in Sears ultimately permitted “reasoned decisionmaking review” in that case only
because the Postal Service apparently had waived the defense that it was exempt from APA review
at the trial level and conceded on appeal that the reasoned decisionmaking standard of the APA
applied in that case. Sears, 844 F.3d at 265-66 (observing that, otherwise, there would be “a
question as to whether reasoned decision-making review can be squared with the seemingly more
limited scope of review outlined in . . . Mittleman”).
                                                  5
         Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 6 of 17



Plaintiff’s arguments based on the inapplicable reasoned decision-making APA standard should

be rejected.

                     The Postal Service’s differential policy is not ultra vires

       NAPS alleges that the Postal Service violated 39 U.S.C. § 1004(a), which states that “It

shall be the policy of the Postal Service to . . . provide adequate and reasonable differentials in

rates of pay” between carriers and clerks and supervisors and managers. (Compl. ¶ 35) Plaintiff

alleges that the Postal Service has violated this provision in four ways: (1) that the use of a 5%

differential is not reasonable (id. ¶ 37); (2) that the Postal Service’s practice of using an exemplar

job to set the differential is overly broad, and leads to some supervisors, who supervise more

highly paid employees, being relatively undercompensated (id. ¶ 38); (3) that employees who

work enough overtime may ultimately make more than their supervisors, particularly if that

supervisor is exempt from overtime (id. ¶ 40); and (4) that employees may receive raises and

cost of living adjustments that reduce or eliminate the differential between them and their

supervisor (id. ¶ 41).

       None of these complaints state a claim for ultra vires activity on the part of the Postal

Service. Title 39 U.S.C. § 1004(a) states only that the Postal Service “shall [have] the policy [of

providing] an adequate and reasonable differentials in rates of pay.” The Postal Service, as

Plaintiff acknowledges, did create such a policy, dividing employees into categories, and using

the categories to create a differential for supervisors who supervise each category. (Compl. ¶ 38)

       Ultimately, NAPS’ claims amount to an assertion that there is a better way in NAPS’

view to maintain a pay differential. As an example, NAPS asserts that, in some circumstances

such as overtime, an individual supervisor may make less than some employees he or she

supervises. (Opp. at 16-17) But such anomalies do not render the Postal Service’s overall policy



                                                  6
         Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 7 of 17



to provide a pay differential between supervisors and line employees ultra vires. The statute does

not require that the Postal Service ensure that every supervisor makes more than every line

employee in every possible situation, and certainly does not contain a “clear and mandatory”

directive to that effect.

        Similarly, while NAPS argues the Postal Service’s established target differential of 5% is

inadequate, it points to no statutory basis to impose a higher figure. The statute requires only that

the differential should be “adequate” and “reasonable,” neither of which terms have only one

reasonable interpretation. See National Ass’n of Postal Supervisors v. United States Postal

Service, 602 F.2d 420, 435 (1979) (holding that adequate and reasonable were undefined terms

that the Postal Service was entitled to interpret, and that a court “cannot substitute its own

judgement of what is adequate and reasonable for that of the Postal Service”). As such, the Postal

Service’s actions, because they are based on a reasonable interpretation of the statute, are not

ultra vires just because NAPS offers another interpretation.

        In the above-referenced 1979 decision, the D.C. Circuit remanded the case to the district

court for further factual development because the district court had found that the Postal Service

had “not considered” the differential requirement when determining salaries, which would

violate the clear statutory directive of § 1004(b). Id. at 439. Here, by contrast, Plaintiff

acknowledges in the Complaint that the Postal Service considered the differential requirement

and NAPS simply asserts that the amount of the differential is too low in its opinion. As the

Postal Service considered the differential requirement and exercised its discretion in setting the

amount, the Postal Service did not engage in ultra vires conduct and NAPS’ claim thus should be

dismissed.




                                                   7
         Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 8 of 17



             The Postal Service’s assessment of private sector pay is not ultra vires

       Plaintiff alleges that the Postal Service has violated 39 U.S.C. §§ 101(c) and 1003(a) by

failing to pay its supervisors comparably to the private sector. Section 101(c) states that “the

Postal Service shall achieve and maintain compensation for its officers and employees

comparable to the rates and types of compensation paid in the private sector of the economy of

the United States.” Section 1003(a) similarly states that “It shall be the policy of the Postal

Service to maintain compensation and benefits for all officers and employees on a standard of

comparability to the compensation and benefits paid for comparable levels of work in the private

sector of the economy.”

       NAPS alleges the Postal Service violated those provisions by not surveying private sector

compensation sufficiently often, by not offering locality pay, and by implementing a “pay for

performance” system which provided, on average, lower salary increases than the private sector.

(Compl. ¶¶ 23-30) Plaintiff also argues that the difference is even greater after considering other

forms of compensation, such as bonuses and stock options, but not pension or health care

contributions. (Compl. ¶ 34)

       Those allegations do not state a claim for relief. Nothing in the Complaint alleges that the

Postal Service has violated a clear statutory directive. NAPS instead makes vague allegations

that individual parts of the Postal Service compensation package lag behind some private

employers. The Postal Service is statutorily required to have a policy of compensating its officers

and employees comparably to the private sector, but the statute does not specify what methods or

benchmarks the Postal Service should use to achieve this. It certainly does not prevent the Postal

Service from using a “pay for performance” model when paying supervisors. Such a system

would obviously compensate supervisors more generously when the Postal Service was doing



                                                  8
          Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 9 of 17



well financially as opposed to now, when it is insolvent, but this does not make the system ultra

vires.

                        NAPS’s request for damages is not an appropriate
                              remedy under non-statutory review

         Though the complaint’s prayers for relief are framed as requests for an injunction, NAPS

also requests an order to pay retroactive wages due to the Postal Service’s allegedly incorrect

salary decisions. Complaint at ¶ 116(B)(ii). This is, in effect, a request to order the Postal Service

to pay damages through non-statutory review. However, damages are not an appropriate remedy

under non-statutory review, which is designed to correct an agency’s ultra vires actions on a

forward going basis, not to create a general civil action against the federal government for

damages whenever a statute is violated. See Bowen v. Georgetown University Hospital, 488 U.S.

204, 216-17 (1988) (explaining that under APA review (which is significantly broader in scope

than non-statutory review, rules are prospective in application and adjudications address matters

retrospectively) (Scalia, J., concurring); Armendariz-Mata v. U.S. Dept. of Justice, 82 F.3d 679,

682 (5th Cir. 1996) (explaining that APA review does not encompass claims for monetary relief).

              The Postal Service’s workforce motivation policies are not ultra vires

         NAPS argues that the Postal Service has violated 39 U.S.C. § 1004(a) by not providing

compensation that is sufficient to “maintain a well-motivated workforce.” (Compl. ¶ 98).

Section 1004(a) states that “[i]t shall be the policy of the Postal Service to provide compensation,

working conditions, and career opportunities . . . that reflect[] the essential importance of a well-

trained and well-motivated force to improve the effectiveness of postal operations.”

         NAPS, however, fails to allege that the Postal Service does not have policies attempting

to maintain a well-motivated workforce. Rather, it points to two surveys that it alleges show that

the Postal Service has a higher percentage of employees who are “not engaged” or “actively


                                                  9
         Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 10 of 17



disengaged” than in most of the private sector. NAPS then alleges that the Pay for Performance

system used for EAS employees is overly complex, and causes demoralization among

supervisors. 5

        Those allegations are far from alleging ultra vires activity. NAPS does not allege that the

Postal Service is unconcerned with morale. The existence of the Gallup survey that NAPS cites

shows that the Postal Service is concerned about the engagement of its personnel. Rather, NAPS

effectively alleges that it has better ideas about how to motivate postal personnel than the Postal

Service, and it would like this Court to impose those ideas. That is not the purpose of non-

statutory review, which gives courts the power to require government entities to comply with

“clear and unambiguous” directives, not to substitute a plaintiff’s policy judgement for that of

the agency. See e.g. International Ass'n of Machinists & Aero. Workers v. Griffin, 590 F. Supp.

2d 171, 177 (D.D.C. 2008).

           The Postal Service’s recruitment and retention practices are not ultra vires

        Similarly, NAPS alleges that the Postal Service has violated section 39 U.S.C. 1004(a) by

failing to provide sufficient compensation to attract qualified supervisors. (Compl. ¶ 99) Section

1004(a) states that “[i]t shall be the policy of the Postal Service to provide compensation,

working conditions, and career opportunities that will assure the attraction and retention of

qualified and capable supervisory and other managerial personnel[.]”




5NAPS’s allegations, if taken as true for purposes of this motion, do not support such an inference.
NAPS’s own allegations indicate that supervisors are at a similar level of motivation to other Postal
Service employees, who are not subject to PFP. See Complaint at ¶ 43-44 (“The survey data for
engagement among Field EAS employees tracks the poor engagement of Postal Service employees
overall.”)


                                                 10
        Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 11 of 17



       NAPS provides almost no basis for its claim that the Postal Service is unable to attract

qualified personnel due to its compensation policies. It alleges that one-fifth of EAS grade 17

positions are not filled within 90 days, and speculates that that number may be higher due to job

reposting. (Compl. ¶ 48) It does not allege that this number is unusually high, or that the

positions are not eventually filled with qualified supervisors. The Complaint also alleges that

some union-represented line employees do not find supervisor jobs sufficiently attractive to

apply for them, and that it is difficult to recruit supervisors in high wage cities. (Compl. ¶¶ 49-

50) NAPS does not allege that postal supervisors are not qualified, or that the Postal Service is

ultimately unable to fill new positions with qualified supervisors. As such, even if non-statutory

review were a vehicle to allow NAPS to allege that its policy ideas are better than those of Postal

Service, it fails to do so here. There is certainly no allegation that the Postal Service has violated

a clear and unambiguous statutory requirement.

            The new conclusory arguments within NAPS’s opposition memorandum
                           do not cure the defects in its Complaint

       NAPS argues in its opposition memorandum that the Postal Service failed to act in good

faith when making its 2016-2019 Pay Package decision, and did not consider the relevant

statutory factors, such as comparability. The only evidence NAPS provides that the Postal

Service did not consider the statutory factors, however, is that it reached decisions that NAPS

does not agree with, including allegedly paying some supervisors what NAPS considers below

market wages and allegedly paying some supervisors less than their employees under certain

circumstances. (Opp. at 18) From this policy disagreement, NAPS argues the Court should infer

that the Postal Service failed to act in good faith, and did not consider the relevant statutory

factors. (Id.) Those are not reasonable inferences. The fact that the Postal Service did not agree

with NAPS’s policy proscriptions does not mean that the Postal Service failed to act in good


                                                  11
        Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 12 of 17



faith when balancing all of the relevant statutory factors, as the court discussed in NAPS v.

USPS, 602 F.2d at 435.

       Similarly, NAPS claims that, the Postal Service “fail[ed] to explain its reasons for

rejecting NAPS’s proposed changes [to the pay package,]” and suggests that the court should

infer that the Postal Service did not consider those recommendations. (Opp. at 19) This

allegation appears to go beyond the complaint, which alleged that the Postal Service had rejected

most (but not all) of NAPS’s recommendations, after consultation by “meetings, letters, and

emails” with NAPS, and that the Postal Service did not provide an explanation of its decisions

along with its final decision. However, the Complaint did not allege that the Postal Service

failed to consider their recommendations. (Comp. ¶¶18-19, 52-54) Not only should the Court

not infer that the Postal Service violated its statutory requirement to consider NAPS’s proposed

changes, but the Plaintiff’s own Complaint contradicts its argument. NAPS admits in its

Complaint that the Postal Service met with it both in person and electronically to discuss its pay

package decision. (Compl. ¶¶18-19) The allegation that the Postal Service failed to give NAPS a

formal explanation of its decision along with its final pay package does not support an inference

that the Postal Service did not consult with NAPS and consider its recommendations, particularly

when NAPS acknowledges that the Postal Service met with it, and adopted some of its

recommendations.




                                                12
        Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 13 of 17



                      The PRA does not give NAPS the right to represent
                              postmasters or other managers

                NAPS’s interpretation of § 1004(b) is incorrect and unworkable

       Section 1004(b) creates three types of organizations: those that represent a majority of

supervisors, those that represent at least 20 percent of postmasters, and those that represent a

substantial percentage of managerial employees. NAPS argues that, once an organization fits any

of those three categories, it is entitled to participate in consultations representing its members in

any of the three categories. (Opp. at 23) It further argues that postmasters are merely a subset of

supervisors and therefore properly represented by a supervisor’s organization. (Id. at 22-23)

Those interpretations are both implausible and unworkable.

        First, the statute states that a postmasters’ organization must be one “other than an

organization representing supervisors,” and a managers’ organization must be one “other than an

organization representing supervisors or postmasters.” § 1004(b). While § 1004 is the product of

multiple pieces of legislation, and may not be not a model of clarity, it is unambiguously clear

that an organization cannot fill more than one of the three roles. The text of the PRA forbids a

supervisors’ organization from representing non-supervisors, such as postmasters and managers.

       NAPS’s argument that postmasters are included in the broader supervisor category is also

belied by the text and history of § 1004(b). In 2003, Congress passed the Postmasters Equity Act,

which gave postmasters the consultation rights that supervisors already had, and which

postmasters had previously not enjoyed. See S. Rep. No. 108-12 (2003), 2003 WL 21734244, at

1-2 (“[the bill] would provide to the nation’s postmasters the same rights as those accorded to

postal supervisors”). Congress would not have needed to pass that act if postmasters were merely

a different kind of supervisor already included within the original § 1004(b). Congress explained

as much in the report, explaining that there are two distinct categories of employees who “are


                                                  13
        Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 14 of 17



under the same pay and compensation system, but . . . discuss these issues separately with the

Postal Service.” Id. at 2. NAPS accuses the Postal Service of a selective reading of the legislative

history, noting one reference to postmasters as supervisors, but NAPS’s reading would require

disregarding the entire text and history of the Postmasters Equity Act, and the reason for its

existence. (Opp. at 25)

       NAPS argues that, once an organization is designated as one of the three kinds of

organizations, it has consultation rights for all of its members, regardless of which category those

members fall into. This would mean, for example, that an organization representing 20 percent of

postmasters and a single supervisor would be entitled to participate in the consultation process

for supervisor salaries. Congress would not have required membership by a majority of

supervisors to recognize a supervisors’ organization, while only requiring 20 percent of

postmasters for a postmaster’s organization if it had intended postmasters organizations be able

to consult about supervisor salaries to the same extent as a supervisor’s organization.

       Even if NAPS’s interpretation of the PRA were marginally plausible, the Postal Service’s

is not so unreasonable as to be ultra vires. See e.g. Nat'l Air Traffic Controllers Ass'n AFL-CIO

v. Fed. Serv. Impasses Panel, 437 F.3d 1256, 1264, (D.C. Cir. 2006) (no ultra vires action when

both parties present a compelling interpretation of the statute).

               Determining whether NAPS represents non-supervisors would not
                    require that the court make any factual determinations

       NAPS argues that the court should not address the scope of NAPS’s representation at this

stage of the litigation, because it would require the court to consider factual questions, such as

the number of supervisors, postmasters and line employees that would fit within each category.

(Opp. at 25-26) This misunderstands the situation. Though NAPS is correct that questions of

which postal employees fit into which categories may need to be resolved at some point, the


                                                 14
        Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 15 of 17



Court should not to do so now. Indeed, until the scope of a group is determined, an individual’s

placement in any particular group cannot be made.

       The situation presented in this case is fundamentally similar to questions faced by the

National Labor Relations Board concerning what group of employees is an appropriate “unit” of

representation by a labor organization. In order to resolve that purely legal question, the board

(and courts reviewing its decisions) do not delve into whether individual employees fit within the

unit or not. Rather, they first determine the scope of the appropriate unit for collective

bargaining. The only question that the Court should answer at this stage is whether NAPS is

entitled to represent non-supervisors. The answer to this question is a pure matter of law under

the PRA – an organization may represent either supervisors, postmasters, or managers, but not

all of them, and line employees fit none of these categories.

                            The NLRA does not conflict with the PRA

       Though NAPS correctly notes that the NLRA applies to the Postal Service only to the

extent that it does not conflict with the PRA, NAPS’s argument that there is a conflict about

whom NAPS may represent between the NLRA and the PRA misses the mark. As a matter of

statutory construction, there is a strong preference to read statutes in a way that harmonizes

them, rather than making them conflict, and repeals by implication of earlier statutes by

subsequent ones is disfavored. See e.g. Hunter v. FERC, 711 F.3d 155, 159 (2013) (“As the

Supreme Court has frequently observed, “repeals by implication are disfavored”) (quoting

Universal Interpretive Shuttle Corp. v. Washington Metropolitan Area Transit Commission, 393

U.S. 186, 193 (1968)). Under the Postal Service’s interpretation of the PRA, no conflict exists.

       PRA section 1004 forbids including line employees who are subject to collective-

bargaining in a supervisors’ organization. Similarly, supervisors are not included in NLRA



                                                 15
        Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 16 of 17



bargaining units. Because both statutes separate supervisors from line employees in the same

group or unit, there is no conflict to resolve. Neither allows NAPS to represent line employees,

and this Court should not adopt an interpretation of the PRA that creates an unnecessary conflict.

                                           Conclusion

       Because NAPS has failed to allege any actions that are ultra vires, the Complaint should

be dismissed in its entirety. In addition, Counts IV and V of the Complaint also should be

dismissed to the extent that those Counts are based on NAPS’s seeking representation and

consultation rights for non-supervisors.

                                      Respectfully submitted,

                                      JESSIE K. LIU
                                      D.C. BAR # 472845
                                      United States Attorney

                                      DANIEL F. VAN HORN
                                      D.C. BAR # 924092
                                      Civil Chief

                                      By:     /s/ Jeremy S. Simon
                                      JEREMY S. SIMON, D.C. BAR #447956
                                      Assistant United States Attorney
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-2528
                                      Jeremy.simon@usdoj.gov

                                      Counsel for United States Postal Service


OF COUNSEL:

ERIN E. LYNCH
Chief Counsel, Labor Law
Office of the General Counsel
United States Postal Service

TERENCE F. FLYNN
Attorney, Employment and Labor Law


                                                16
        Case 1:19-cv-02236-RCL Document 21 Filed 12/20/19 Page 17 of 17



Office of the General Counsel
United States Postal Service

MARK A. LIPPELMANN
Attorney, Employment and Labor Law
Office of the General Counsel
United States Postal Service

MICHAEL D. WEAVER
Attorney, Legal Strategy
Office of the General Counsel
United States Postal Service




                                      17
